Title: Abigail Adams to James Lovell, 23 June 1781
From: Adams, Abigail
To: Lovell, James


     
      
       Braintree, 23 June 1781
       
      
     
     And is there no medium Sir, between terms which might be misconstrued, and the cold formal adieu of mere ceremony tagd with a title. Your Sentimentilist as you are pleased to stile her prizes the Emanations of a pure and friendly Heart, before all the studied complasance of a finished courtier.
     Uncandid do you say? You never will find Portia so. When the character of the Statesman, the Senator, the Benevolent Philanthropist is maintained in its purity the grave parent of children who look up to him for an example for their future conduct should not suffer an impeachment in the Eye of the World, much less should there be just occasion for it.
     I will give you a specimen of a conversation that passd not long since between Portia and a Lady of her acquaintance for whom she entertains a high Esteem as one of the best Female characters in America tho Portia would fain believe she errs in judgeing of one character. Cornelia. Have you seen the intercepted Letter of your Friend Lovells to Mr. Gerry.—Portia. No Madam but I have heard much of it, and some severe strictures about it. I could wish to see it—Cornelia. I have read it, and can give you an account of it. It is Enegmatical, as all his Letters are, but there are some things in it which for decency sake ought never to have been there. Were I his wife they would make me misirable, but I believe he cares little for her.—Portia. O, Madam do not judge so hardly. I have ever thought him to have a high value for her, he has never mentioned her but with respect and tenderness, of which I believe her very deserving.—Cornelia. True I am not acquainted with her, but I hear her well Spoken of by every body, and believe her much too good for a Man that can allow his pen such a lisence in writing of her, and add to that can leave her 3 or 4 years together.—Portia. Pray my dear Madam do not measure a Gentlemans regard for his wife by the last reason given. Is it not misfortune enough to be seperated from our best Friends without the worlds judgeing hardly of us or them for it. How would you wound me should you think thus of my own dear partner.—Cornelia. The case is different with him. It is in the power of one without much hazard or risk—but not of the other, and I tell you my Friend that this gentleman whom you think so favourably of, is in my opinion a deciple of Mandivile Nursed in the School of Chesterfeild—and looks upon the whole Sex as common prey or free plun­der.—Portia. O my dear Madam I cannot think so. Were I once satisfied that such was his sentiments and character, I would Instantly renounce all acquaintance with him. I must condemn the Levity of his pen, but he cannot have a bad Heart. I have but little personal acquaintance with him but I never supposed him a man of the world. I never heard his conjugal character aspersed—did you.—Cornelia. No, only as the world will naturally believe that a Gentleman possessing domestick attachments would visit his family in the course of 4 years, when only 3 hundred miles distant.—Portia. Why Madam he may have reasons which he would not chuse to manifest to the World.—Cornelia. Then let him be uniformly delicate and I will believe them.
     Thus ended a conversation but not a conversion. Uncandid as you are pleased to stile Portia, if she had not valued her correspondent for real and substantial virtues of Heart and mind, the just or unjust reflections of the world would have affected her no more than any other vague reports. By giving freedom to her pen and unreservedly censuring what she must ever consider as the Shades of a character she has given proof of a real Friendship which will not be diminished untill she shall be convinced that the character drawn by Cornelia is a just one.—And now Sir for one passage in your Letter which you may well think has not escaped my notice. “When I write again on this Subject, I shall transmit some anecdotes which you will think Interesting to your Friend abroad.” Now what Inference am I to draw from this? If you mean to retaliate for the pain you say I have given you, by this dark hint, you are mistaken, for my confidence in my Friend abroad is as unbounded as my affection for him which knows no limits. He will not injure me even by a thought. Virtue and principal confirm the Bond which affection first began, and my security depends not upon passion which other objects might more easily excite, but the sober and setled Dictates of Religion and Honour. It is that which cements at the same time that it ensures the affections.
     
      “There Love his golden shafts employs, there lights
      His constant Lamp and waves his purple wings.”
     
     I shall not make any inquiry of Mr. Samuel Adams should I see him, but I hold you in duty bound to explain yourself.—Not a vessel from Holland or a line from that Quarter. My Heart sickens at the recollection. O for the wings of a dove that I might flie away.
     Great and important is the day. May America shew herself equal to the call. Our wretched finances undoe us. This Town exerted itself and has forwarded all the Men required and has paid the money required for the Beaf.—What a stupid race are the British retalers of News, to think one sensible American would credit their story of peace makers excluding America, when they would all be glad to hug her.
     I hope you have recoverd from your fall, if it was an honest one from your Horse and not down a pair of dark stairs.—I will not receive your sarcasam so have blotted it out, and in lieu of it “read Portias affectionate Friend,” and in return bestow the sincere Emanations of Friendship which glow in the Bosom of
     
      Portia
     
    